             Case 2:07-cr-00333-RSM Document 144 Filed 06/10/20 Page 1 of 1




 1                                                           Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         CASE NO. CR07-333RSM
11                          Plaintiff,
                                                        ORDER DENYING MOTION FOR EARLY
12                     v.                               TERMINATION OF SUPERVISED
13                                                      RELEASE

14    LEROY CARR,
                          Defendant.
15
16
17          THIS MATTER comes before the Court on Defendant’s motion for early termination of

18 supervised release (Dkt. #142). Having reviewed Defendant’s motion, the government’s
19
     response (Dkt. #143), and the remainder of the record herein,
20
21          IT IS NOW ORDERED that Defendant’s motion for early termination of supervised
22
     release is DENIED.
23
24          DATED this 10th day of June, 2020.
25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
28                                               CHIEF UNITED STATES DISTRICT JUDGE
